DETAILED ACTION
This office action is in response to applicant's communication filed on 01/11/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action,  have been considered with the results that follow: 
Claims 1, 11, 20, 23, and 25 are amended.
Claims 21, 22, and 24 have been canceled. Claims 3, 4, 9, 13, 14, and 19 were previously canceled.
Claim 26 is newly added. 
Claims 1-2, 5-8, 10-12, 15-18, 20, 23 and 25-26 are now pending in this application.
The previously raised 35 U.S.C. §103 rejections of claims are maintained, as Applicant’s arguments are not persuasive 

	Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive. With respect to arguments on page 10:
	The Examiner respectfully disagrees with the applicant’s arguments. Gorelik teaches in paras [0104-106]: user-specific acceptable error (determining parser success based on correct schema received from human), system-specific acceptable error (determining parser success based on correct schema received from repository/parser) and benign error (if parser...reads non-numerical value, the parser can record a default value) and “If only a small portion of the file was parsed successfully (e.g.,<l0, 20 or 30%), the file can be considered as not parsed...determination of whether a candidate parser parsed a file successfully can depend on...correct schema... identified by human/parser/ repository” teaches adjusting error threshold based on type of error; Also see paras [0025, 0100-101, 0141].
	As such, the rejection of the claim is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 23 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The scope and meaning of the claim limitation “...the respective error thresholds include a first type of error... and a second type of error...” is ambiguous. It is not clear how “error thresholds” can include “types of errors”. 
	For examination purposes, claims 23 and 25-26 are considered to be similar to claim 10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-8, 10-12, 15-18, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rashid (US 2016/0378792 A1) in view of Tsirogiannis (US 2017/0206256 A1) and Gorelik (US 2015/0356123 A1). 

Regarding claim 1,
Rashid teaches A non-transitory computer readable medium including one or more instructions executable by one or more processors for: (para [0045]: “non-transitory storage medium… having instructions stored thereon/in which can be used to program a computer...”) 
receiving a base schema instance; (para [0016]: “A user interface 110 can receive JSON data from a plurality of sources 108, (for example a URL, a file, or a string) provided by a client application 106...”, Examiner interprets “base schema instance” as equivalent to “JSON data”)
parsing the base schema instance into a plurality of configurable schema chunks; (para [0013]: “A corresponding parser can be selected for each element and sub-element based on a determined data type to generate a schema node....”,  Examiner interprets “schema chunks” as equivalent to “element and sub-element”)
…processing the base schema instance, a set of the plurality of configurable schema chunks, and …generate a model of an output schema configuration which includes nodes representing the configurable schema chunks; (para [0022]: “…invoke a corresponding data type parser (for example, an array parser 224, an object parser 226 or a primitive data parser 228), to generate a node schema for that element. For example, the array parser can generate a schema node for an element of an array data type. The object parser can generate a schema node for an element of an object data type. The primitive data parser can generate a node schema for each of the primitive types supported in JSON”, Examiner interprets “nodes” as equivalent to “schema node”)
traversing nodes of the model of the output schema configuration to determine schema assembly hierarchy; (para [0014]: “The system can parse the JSON stream and dynamically generate a schema that accounts for a variety of nested structures in each record”, Examiner interprets “hierarchy” as equivalent to “nested structures”)
assembling the set of the configurable schema chunks according to schema assembly hierarchy into an output schema;... (para [0013]: “The generated schema nodes can be joined together to create a record schema for the record. Each record schema can be dynamically merged together to create a schema for the JSON stream”)

Rashid does not explicitly teach “...configuring at least one of the plurality of configurable schema chunks according to user configuration input… and the user configuration input to generate a model of an output schema configuration…” 
However, Tsirogiannis teaches ...configuring at least one of the plurality of configurable schema chunks according to user configuration input; (para [0260]: “The retrieved data is processed by a schema inference module 312, which dynamically constructs the schema based on the observed structure of received data. The administrator 308 may have the ability, in various implementations, to provide typing hints to the schema inference module 312...”, Examiner interprets “user” as equivalent to “administrator” and “configuration input” as equivalent to “typing hints”; Also, in FIG. 2A-2B)
… and the user configuration input to generate a model of an output schema configuration… (para [0260]: “The retrieved data is processed by a schema inference module 312, which dynamically constructs the schema based on the observed structure of received data. The administrator 308 may have the ability, in various implementations, to provide typing hints to  the schema inference module 312...”, Examiner interprets “user” as equivalent to “administrator” and “configuration input” as equivalent to “typing hints”; It is understood that the “typing hints” (configuration input) provided by the “administrator” (user) are processed and utilized for schema construction)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rashid with the above teachings of Tsirogiannis, as doing so would enable Rashid to allow the user to provide requests (“user configuration input”) to recognize particular formats (to generate the schema) (Tsirogiannis, para [0260]).

Rashid does not explicitly teach “...adjusting respective error thresholds for each of two or more particular types of error including one or more of: a particular user-specific acceptable error, a particular system specific acceptable error, or a benign error; and analyzing the output schema to determine if the output schema contains one or more particular types of error that exceed the respective error thresholds.”
However, Gorelik further teaches ...adjusting respective error thresholds for each of two or more particular types of error including one or more of: a particular user-specific acceptable error, a particular system specific acceptable error, or a benign error; and (paras [0104-106]: “Additional checks can be performed to determine how well the parser schema matches the file...If only a small portion of the file was parsed successfully (e.g.,<l0, 20 or 30%), the file can be considered as not parsed...determination of whether a candidate parser parsed a file successfully can depend on whether the parser generated schema element values that conform to a correct schema for the file parsed. The correct schema can have been identified by the parser itself, or can have been received from another source, such as from a human or from a repository... candidate parser can perform error correction. For example, if the parser expects a numerical value but reads non-numerical value, the parser can record a default value, such as a NULL value instead of the value actually read...a candidate parser is determined to have parsed a file successfully only if the number of parsing error corrections generated by that parser does not exceed specified threshold (e.g., 5 corrections per 100 lines, 8 corrections per 1000 tokens, etc... user-specified regular expression is associated with the parser. The score for that parser is updated or determined based on, at least in part, whether a string matching the regular expression occurs in the file being parsed...” teach user-specific acceptable error (determining parser success based on correct schema received from human), system-specific acceptable error (correct schema received from repository/parser) and benign error (if parser...reads non-numerical value, the parser can record a default value) and “determination of whether a candidate parser parsed a file successfully can depend on...correct schema... identified by human/parser/repository” teaches adjusting error threshold based on type of error; Also see para [0025]: “Determining a respective score for each of the parsers can also include obtaining a user-specified regular expression for the parser..”;  paras [0100-101]: “...score can also be based...on the candidate parser's success rate...”, para [0141]: “...not exceeding a specified threshold”) 
analyzing the output schema to determine if the output schema contains one or more particular types of error that exceed the respective error thresholds. (para [0023]: “A particular parser is determined to have successfully parsed a particular file if ...the particular parser generates a correct schema for the particular file and the particular parser generates schema element values that conform to a correct schema for the particular file... a particular parser is determined to have successfully parsed a particular file if a number of parsing error corrections generated by the particular parser does not exceed a second threshold.”; paras [0104-105]: “...a candidate parser is determined to have parsed a file successfully only if the number of parsing error corrections generated by that parser does not exceed specified threshold (e.g., 5 corrections per 100 lines, 8 corrections per 1000 tokens, etc.)” teaches error threshold for a particular type of error)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rashid with the above teachings of Gorelik, as doing so would enable Rashid to analyze/determine if parsed schema/parsing is successful in different ways (Gorelik, para [0023, 0104]).

Regarding claim 2,
Rashid as modified by Tsirogiannis and Gorelik teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Rashid further teaches The computer readable medium of claim 1, wherein parsing comprises dissecting the base schema instance to transform at least one of objects, arrays, or values of the base schema instance into at least some of the configurable schema chunks (para [0022]: “…The object parser can generate a schema node for an element of an object data type”; para [0040]: “JsonObjectDataParser”).

Regarding claim 5,
Rashid as modified by Tsirogiannis and Gorelik teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Rashid does not teach The computer readable medium of claim 1, wherein configuring comprises modifying a value type of the at least one of the plurality of configurable schema chunks from a first value type to a second value type, wherein the first value type of a corresponding data object of the base schema instance associated with the at least one of the plurality of configurable schema chunks is different than the second value type of the corresponding data object of the output schema associated with the at least one of the plurality of configurable schema chunks
However, Tsirogiannis teaches wherein configuring comprises modifying a value type of the at least one of the plurality of configurable schema chunks from a first value type to a second value type, (para [0404]: “One common transformation is to convert values from one type to another. For instance, since JSON does not define a date type, it is common to store dates as either strings (e.g., according to ISO 8601) or numeric values (e.g., in seconds since the UNIX epoch)...”)
wherein the first value type of a corresponding data object of the base schema instance associated with the at least one of the plurality of configurable schema chunks is different than the second value type of the corresponding data object of the output schema associated with the at least one of the plurality of configurable schema chunks (para [0404]: “…store dates as either strings… or numeric values...”, Examiner interprets “first value type” as equivalent to “strings” and “second value type” as equivalent to “numeric value”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rashid with the above teachings of Tsirogiannis, as doing so would enable Rashid to allow different transformations for different destinations and support creating a single well-defined representation of the source data before applying any transformations (Tsirogiannis, para [0403]).

Regarding claim 6,
Rashid as modified by Tsirogiannis and Gorelik teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Rashid further teaches The computer readable medium of claim 1, wherein analyzing the base schema instance and the configurable schema chunks comprises analyzing at least some of the configurable schema chunks to determine the output schema configuration (para [0013]: “In building a record schema, each element in a record and each sub-element in one or more nested layers of the record can be examined, to determine their data types....”. Examiner interprets “each element… and each sub-element… can be examined” as equivalent to analyzing schema chunks).

Regarding claim 7,
Rashid as modified by Tsirogiannis and Gorelik teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Gorelik further teaches The computer readable medium of claim 1, further comprising employing the base schema instance to validate the output schema (para [0104]: “...the determination of whether a candidate parser parsed a file successfully can depend on whether the parser generated schema element values that conform to a correct schema for the file parsed. The correct schema can have been identified by the parser itself, or can have been received from another source, such as from a human or from a repository” teaches employing a base schema to validate the parsed/output schema).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rashid and Tsirogiannis with the above teachings of Gorelik, as doing so would enable Rashid to determine if the parsing was successful (Gorelik, para [0104]).

Regarding claim 8,
Rashid as modified by Tsirogiannis and Gorelik teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Rashid further teaches The computer readable medium of claim 7, wherein the base schema instance and output schema comprise a JSON schema (FIG. 1, para [0016-19]: “base schema instance” equivalent to "JSON Data 108”, “output schema” equivalent to “JSON schema file 148”).

Regarding claim 10,
Rashid as modified by Tsirogiannis and Gorelik teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Gorelik further teaches The computer readable medium of claim 1, wherein analyzing the output schema further comprises processing the output schema to determine a first type of error of the one or more particular types of error that will cause failure of the output schema and determine a second type of error of the one or more particular types of error that will not cause failure of the output schema when implemented (para [0105]: “...a candidate parser can perform error correction. For example, if the parser expects a numerical value but reads non-numerical value, the parser can record a default value, such as a NULL value instead of the value actually read...” teaches determining a ‘second type of error’, which is correctable, and thereby will not cause failure of the output schema; para [0105]: “...a candidate parser is determined to have parsed a file successfully only if the number of parsing error corrections generated by that parser does not exceed specified threshold (e.g., 5 corrections per 100 lines, 8 corrections per 1000 tokens, etc.)” teaches determining a ‘first type of error...that will cause failure of the output schema’; Also see para [0023])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rashid with the above teachings of Gorelik, as doing so would enable Rashid to analyze if the parsed schema is successful (Gorelik, para [0023]).

Claim 11 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Claim 12 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Claim 15 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Claim 16 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

Claim 17 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

Claim 18 recites substantially the same claim limitations as claim 8, and is rejected for the same reasons.



Claim 23 recites substantially the same claim limitations as claim 10, and is rejected for the same reasons.

Claim 25 recites substantially the same claim limitations as claim 23, and is rejected for the same reasons.

Claim 26 recites substantially the same claim limitations as claim 23, and is rejected for the same reasons.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
S´anchez-S´aez et. al. (“Confidence Measures for Error Discrimination in an Interactive Predictive Parsing Framework”, 2010) teaches use of Confidence Measures (CM) in an Interactive Predictive Parsing (IPP) framework, and two methods for calculating the threshold used to mark constituents as correct/incorrect, showing the advantage of precalculating a specific threshold for each of the interaction steps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510.  The examiner can normally be reached on M-F 9-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145